       Case 2:19-mc-00011-GMS Document 4 Filed 07/24/19 Page 1 of 1



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     BRIAN E. KASPRZYK
 3   Assistant U.S. Attorney
     Pennsylvania State Bar No. 82701
 4   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 5   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 6   Email: brian.kasprzyk@usdoj.gov
 7
 8                       IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10
     In re Request for Assistance from the           No. MC-19-00011-PHX-GMS
11   Government of the Kingdom of Belgium
     Relating to the Investigation of the Murder
12   of S.V.H.                                        NOTICE OF COMPLETION
13
14
                         NOTICE OF COMPLETION OF COMMISSION
15
            I, Brian E. Kasprzyk, Assistant U.S. Attorney, Office of the United States
16
     Attorney, having been appointed commissioner by order of the Court filed on May 3,
17
     2019, for the purpose of taking evidence in accordance with the above-captioned request
18
     notify the Court that I have completed the requirements of such appointment to the extent
19
     possible.
20
            Respectfully submitted this 24th day of July, 2019.
21
22                                                   MICHAEL BAILEY
                                                     United States Attorney
23                                                   District of Arizona
24
                                                     /s/ Brian E. Kasprzyk
25                                                   BRIAN E. KASPRZYK
                                                     Assistant U.S. Attorney
26
27
28
